                                                                           ®[l©gDW[
                                                                                 NOV 0 4 2013

                                                                          PRO SE OFFICE
US District Court E.D.N.Y
Brooklyn Office
                                                         19-CV-4097(MKB)
Plaintiff-HANNAH XIE


Defendants -
NEW YORK CITY DEPARTMENT OF EDUCATION
UFT QUEENS OFFICE                                               November 3rd, 2019



                                   Amended Complaint


I, Hannah Xie, feel grateful to the ORDER dated October 17, 2019, made by the
HONORABLE United States District Judge s/MKB MARGO K. BRODIE,for giving me
an opportunity, to express my disagreement and amend/add my complaint:

1- The union contract states a probationer should have a mentor in the first year, should
have common planning time for co-teaching performers, and should have a follo\wing
review for TIP, I received NONE of these;


Mellisa Menake's abuse of power to threaten a public employee with "career security"
as a collateral is not a legal employer practice, especially in public sector;

2- The true reason for my discontinuance of employment from NYC DOE is nothing but
retaliation based on the abuse of power by the principal Melissa Menake. I am a good
teacher, I have verbal and written proofs from all other school administrators right
BEFORE and AFTER my employment in Cambria Heights Academy and I have
submitted the proofs as evidences;

3- The negligence and irresponsibility from my sole legal representative UFT Queens
office, have led this case from a completely internal issue to an issue that I had to go to
court to search for justice. This is not my fault, I am a victim;

4- If my five physical visits in UFT Queens office are not proofs to show that I have
actively searched for legal protection, what should they be called? As for what UFT has
done for me(a more than 10 year member), the five records in UFT Queens office
should tell, however, no records in this court;

5- The rebuttal I wrote against NYC DOE was never taken into serious consideration by
anyone (no written proof to show that any investigation has been done to show my
REAL work performance; while at my side. 1 have proofs to show to the court, including
witnesses, lesson plans, curriculums I created, students' approval, peer teachers
compliment, etc);

6- My claim of retaliation was initiated in the very beginning which is July, 2017. inside
my more than 40 pages grievance application that I filed in UFT. That claim was never
reviewed, discussed page by page, or investigated and commented by any party(ies),
those official printed terms on the grievance form of 6 pages represent the violation
against the Union contract, so many violations occurred during my employment in that
school, however, no written report from any parties have offered any explanations or
clarifications;


7- My claim of retaliation was fact based, with all the details written down by myself in
my file to this court. There are real people who know the story, real people who saw my
work performance, real people who told me many times that this is NOT fair what they
did to you"," this is NOT fair how they treated you". I am just that kind of victim that was
FIRED by a public institution under all these UNFAIR treatment;

8- The fact that 19 students were squeezed into a tiny classroom suitable only for 5 to 6
 people shows the illegal arrangement the principal made by creating a very difficult
 condition for my work, as a retaliation following her verbal threats. The classroom is still
there inside the building, actual measurement can be made. I left the school but I did
 not take the room away with me;



 9- If frequent verbal threats, purposeful more difficult work condition (including illegal
 arrangement), no common planning but same performance requirement, ignoring
 performance progress(no review for TIP), etc. are not called "a prima facie case of
 discrimination", then what should they be called?

 10-1 spent long time in writing my original complaint, all the words(there) are factual,
 not from opinion. I am not clear why I have to repeat those words again. So. 1 am
 considering this amendment as an additional complaint and I remain in my original filing
 request.
Justice should be served, this is the only truth I believe will happen in this country,
therefore, I would plea to your HONOR again, to reconsider my complaint
